Title: Thomas Jefferson to John Barnes, 15 December 1816
From: Jefferson, Thomas
To: Barnes, John


            
              Dear Sir
              Monticello Dec. 15. 16.
            
            On my return here from Bedford after an absence of 7. weeks I find here your favor of the 2d inst. covering a letter from Buckley & Abbot which I now return. in your P.S. you request 1. the original Certificates of the 12,500.D. 6. p.c. US. stock, 2. two powers for you to recieve the interest of the stock at the Treasury and dividends at the bank of Columbia. 3. my original power from Kosciusko that copies of it may be deposited in the bank and Treasury.
            1. I never saw the original certificate of the 12,500.D. nor has it been sent to me. in your’s of Jan. 10. 1815. to me you say ‘the above recited certificates (No 10. for 11,363.63 D and No 10. also for 1136.99 D) are lodged in safe custody in the Custom house iron chest,’ where I presume you will find them
            2. I now inclose 2. powers for you to received the interest at the Treasury, and dividends on the 46. shares in the bank of Columbia.
            3. my original power from Kosciuzko. I inclosed this to you in my letter of Oct. 12. as was requested in yours of Oct. 3. you probably have it yourself or have left it at the bank or Treasury to be copied. hoping you will find these papers, and that with those now inclosed they will enable you to do every thing necessary, I salute 
            Th: Jefferson
          